Reynolds American Inc.

Executive Severance Plan

As Amended and Restated Effective December 1, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Article 1.  

  

Establishment and Term of the Plan

     1   

1.1

  

Establishment of the Plan

     1   

1.2

  

Plan Term

     1   

1.3

  

Change in Control and Plan Term

     1   

Article 2.  

  

Definitions

     2   

Article 3.  

  

Severance Eligibility/Conditions

     8   

3.1

  

Qualifying Termination

     8   

3.2

  

Specified Employees

     8   

3.3

  

No Severance Benefits

     9   

3.4

  

General Release and Non-Competition Agreement

     9   

3.5

  

No Duplication of Severance Benefits

     9   

3.6

  

Notice of Termination

     9   

3.7

  

Disability

     9   

Article 4.  

  

Severance Benefits

     10   

4.1

  

Change in Control Severance Benefits

     10   

4.2

  

General Severance Benefits

     11   

Article 5.  

  

Excise Taxes

     13   

5.1

  

Applicable Provisions if Excise Tax Applies

     13   

Article 6.  

  

Contractual Rights and Legal Remedies

     14   

6.1

  

Payment Obligations Absolute

     14   

6.2

  

Contractual Rights to Benefits

     15   

6.3

  

Legal Fees and Expenses

     15   

6.4

  

Return of Severance Benefits

     15   

Article 7.  

  

Successors

     16   

7.1

  

Successors to the Company

     16   

7.2

  

Assignment by the Executive

     16   

Article 8.  

  

Plan Administration

     16   

8.1

  

The Committee

     16   

8.2

  

Administration Committee

     16   

8.3

  

Indemnification

     16   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Article 9.    

  

Miscellaneous

     17   

9.1  

  

Employment Status

     17   

9.2  

  

Entire Plan

     17   

9.3  

  

Adoption Procedure for a Participating Company

     17   

9.4  

  

Notices

     17   

9.5  

  

Includable Compensation

     18   

9.6  

  

Tax Withholding

     18   

9.7  

  

Internal Revenue Code Section 409A

     18   

9.8  

  

Severability

     18   

9.9  

  

Modification

     18   

9.10

  

Gender and Number

     18   

9.11

  

Applicable Law

     19   

 

-ii-



--------------------------------------------------------------------------------

Reynolds American Inc.

Executive Severance Plan

 

Article 1. Establishment and Term of the Plan

1.1 Establishment of the Plan. Reynolds American Inc. hereby amends and restates
the severance plan known as the “Reynolds American Inc. Executive Severance
Plan” effective as of December 1, 2012. The Plan was originally effective
January 1, 2007, and was subsequently amended and restated effective January 1,
2008, January 1, 2009, February 1, 2009, and August 1, 2009. The Plan provides
severance benefits to specified executives of the Company and any other entity
that adopts this Plan in accordance with the provisions of Section 9.3 upon
certain terminations of employment from a Participating Company.

The Company considers the establishment and maintenance of a sound management to
be essential to protecting and enhancing the best interests of the Company and
its shareholders. In this connection, the Company recognizes that, as is the
case with many publicly held corporations, the possibilities of a Change in
Control or a termination of an Executive’s employment by a Participating Company
may arise and that such possibilities, and the uncertainty and questions which
they may raise among management, may result in the departure or distraction of
management personnel to the detriment of the Company and its shareholders.

Accordingly, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Participating Companies’ management to their assigned duties without distraction
in circumstances arising from the possibility of a Change in Control of the
Company or a termination of an Executive’s employment by a Participating
Company.

1.2 Plan Term. This Plan commenced on January 1, 2007, and shall continue in
effect until terminated by the Company. The Company may terminate this Plan
entirely or terminate any individual Executive’s participation in the Plan at
any time by: (a) giving all Executives twelve (12) months prior written notice
of Plan termination if terminating the Plan in its entirety or (b) giving the
affected Executive twelve (12) months prior written notice if terminating the
affected Executive’s participation in the Plan. Upon delivery of such notice by
the Company, this Plan or the Executive’s participation in the Plan, as the case
may be, along with all corresponding rights, duties, and covenants, shall
terminate on the date indicated in such notice, which date shall not be less
than twelve (12) months from the date the Executive received such notice.

1.3 Change in Control and Plan Term. Notwithstanding Section 1.2, in the event
of a Change in Control during the term of the Plan, the Company may not
terminate the Plan or any individual Executive’s participation in the Plan
during the period beginning on the date of the Change in Control through the
second anniversary of the Change in Control, whereupon the provisions of the
Plan pertaining to Change in Control Severance Benefits shall automatically
terminate; provided, however, that such automatic termination shall not apply to
the payment of any Change in Control Severance Benefits commenced prior to such
automatic termination. The Company shall cause any successor entity in a Change
in Control to expressly assume the Plan, as further provided in Article 7.



--------------------------------------------------------------------------------

Article 2. Definitions

Wherever used in this Plan, the following capitalized terms shall have the
meanings set forth below:

 

  (a) “Accounting Firm” means a nationally recognized accounting firm, or
actuarial, benefits or compensation consulting firm (with experience in
performing the calculations regarding the applicability of Section 280G of the
Code and of the tax imposed by Section 4999 of the Code) selected by the
Company.

 

  (b) “B&W” means Brown & Williamson Tobacco Corporation.

 

  (c) “Base Salary” means, at any time, the then regular annual rate of pay
which the Executive is receiving as annual salary, excluding amounts:
(i) received under short-term or long-term incentive or other bonus plans,
regardless of whether the amounts are deferred, (ii) lump sum payments received
in lieu of an increase to annual salary, or (iii) designated by the
Participating Company as payment toward reimbursement of expenses.

 

  (d) “BAT” means, collectively, British American Tobacco p.l.c., a public
limited company incorporated under the laws of England and Wales, and its
affiliates, other than the Participating Companies.

 

  (e) “BCA” has the meaning set forth in Section 2(i).

 

  (f) “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

 

  (g) “Board” means the Board of Directors of the Company.

 

  (h) “Cause” means the occurrence of any one or more of the following:

 

  (i) The Executive’s criminal conduct;

 

  (ii) The Executive’s deliberate and continual refusal to substantially perform
his or her employment duties;

 

  (iii) The Executive’s deliberate and continual refusal to act in accordance
with any specific lawful instructions of an authorized officer or employee at a
higher level than the Executive or a majority of the Board of Directors of the
Participating Company;

 

  (iv) The Executive’s deliberate misconduct which could be materially damaging
to the Participating Company or any of its business operations without a
reasonable good faith belief by the Executive that such conduct was in the best
interests of the Participating Company;

 

  (v) The Executive’s material violation of the Company’s Code of Conduct or any
policy of a Participating Company; or

 

2



--------------------------------------------------------------------------------

  (vi) The Executive’s material breach of any non-competition, non-disclosure of
confidential information or commitment to provide assistance agreement or other
material obligation to a Participating Company.

Notwithstanding the foregoing, a Tier I or Tier II Executive shall not be deemed
to have been terminated for “Cause” hereunder unless and until there shall have
been delivered to the Tier I or Tier II Executive a copy of a resolution duly
adopted by the affirmative vote of not less than two thirds of the Board then in
office at a meeting of the Board called and held for such purpose (after
reasonable notice to the Tier I or Tier II Executive and an opportunity for the
Tier I or Tier II Executive, together with the Tier I or Tier II Executive’s
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, the Tier I or Tier II Executive had committed an act constituting
“Cause” as herein defined and specifying the particulars thereof in detail.
Nothing herein will limit the right of the Tier I or Tier II Executive or his
beneficiaries to contest the validity or propriety of any such determination.

Further notwithstanding the foregoing, a Tier III Executive shall not be deemed
to have been terminated for “Cause” hereunder unless and until there shall have
been delivered to the Tier III Executive a copy of a decision by the Chief
Executive Officer of the Company, after consultation with the Executive Vice
President and Chief Human Resources Officer of the Company (and after reasonable
notice to the Tier III Executive and an opportunity for the Tier III Executive,
together with the Tier III Executive’s counsel, to be heard by the Chief
Executive Officer of the Company), finding that, in the good faith opinion of
the Chief Executive Officer of the Company, the Tier III Executive had committed
an act constituting “Cause” as herein defined and specifying the particulars
thereof in detail. Nothing herein will limit the right of the Tier III Executive
or his beneficiaries to contest the validity or propriety of any such
determination.

 

  (i) “Change in Control” shall occur if any of the following events occur:

 

  (i) An individual, corporation, partnership, group, associate or other entity
or Person, other than any employee benefit plans sponsored by the Company, is or
becomes the Beneficial Owner, directly or indirectly, of thirty percent (30%) or
more of the combined voting power of the Company’s outstanding securities
ordinarily having the right to vote at elections of directors; provided,
however, that the acquisition of Company securities by BAT pursuant to the
Business Combination Agreement, dated as of October 27, 2003, between RJR and
B&W, as thereafter amended (the “BCA”), or as expressly permitted by the
Governance Agreement, dated as of July 30, 2004, among British American Tobacco
p.l.c., B&W and the Company, as thereafter amended (the “Governance Agreement”),
shall not be considered a Change in Control for purposes of this subsection (i);

 

  (ii)

Individuals who constitute the Board (or who have been designated as directors
in accordance with Section 1.09 of the BCA) on July 30, 2004 (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to such date whose election, or
nomination for election by the Company’s shareholders, was (A) approved by a

 

3



--------------------------------------------------------------------------------

  vote of at least three-quarters ( 3/4) of the directors comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee of the Company for
director) or (B) made in accordance with Section 2.01 of the Governance
Agreement, but excluding for this purpose any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest with respect to the election or removal of a director or other
actual or threatened solicitation of proxies or consents by or on behalf of an
individual, corporation, partnership, group, associate or other entity or Person
other than the Board, shall be, for purposes of this paragraph (ii), considered
as though such person were a member of the Incumbent Board; or

 

  (iii) The consummation of (A) a merger or consolidation of the Company other
than with a wholly owned Subsidiary and other than a merger or consolidation
that would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or (B) a sale, exchange or other disposition of
all or substantially all of the assets of the Company, other than any such
transaction where the transferee of all or substantially all of the assets of
the Company is a wholly owned Subsidiary or an entity more than fifty percent
(50%) of the combined voting power of the voting securities of which is
represented by voting securities of the Company outstanding immediately prior to
the transaction (either remaining outstanding or by being converted into voting
securities of the transferee entity).

 

  (j) “Change in Control Good Reason” means the occurrence after a Change in
Control of any one (1) or more of the following:

 

  (i) A material reduction of the Tier I or Tier II Executive’s authorities,
duties, or responsibilities as an executive and/or officer of a Participating
Company from those in effect as of ninety (90) calendar days prior to the Change
in Control, other than an inadvertent reduction that is remedied by the
Participating Company as provided below; provided, however, that any change in
reporting relationship, title or de minimis reduction in such authorities,
duties or responsibilities resulting merely from the acquisition of the
Participating Company and its existence as a subsidiary or division of another
entity shall not be sufficient to constitute a Change in Control Good Reason;

 

  (ii)

A Participating Company’s requiring an Executive to be based at a location that
exceeds the minimum distance under Section 217(c) of the Code (for purposes of a
moving expense deduction), from the location of the Executive’s principal job
location or office immediately prior to the Change in Control, except for
required travel on the Participating Company’s business to an extent
substantially consistent with the Executive’s then present business travel
obligations; provided, however, the repatriation of an Executive following the

 

4



--------------------------------------------------------------------------------

  termination of an expatriate assignment will not be considered Change in
Control Good Reason;

 

  (iii) A reduction by a Participating Company in an Executive’s (A) Base
Salary, (B) target annual bonus opportunity, or (C) target annual long-term
incentive opportunity (as determined by a third party compensation firm chosen
by the Company and using generally accepted valuation methodologies, which may
include annualizing prior year long-term incentive grants over more than one
year and ignoring prior special retention or sign-on grants), in each case as
compared to the value of each in effect on the date of the Change in Control;

 

  (iv) A reduction by a Participating Company in aggregate employee benefits
provided to an Executive as compared to the value of aggregate employee benefits
provided as of the date of the Change in Control, except for across-the-board
reductions generally applicable to all Executives;

 

  (v) The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform the Company’s
obligations under this Plan, as contemplated in Article 7 herein; and

 

  (vi) A material breach of this Plan by a Participating Company which is not
remedied by the Participating Company within ten (10) business days of receipt
of written notice of such breach delivered by an Executive to the Participating
Company.

Notwithstanding the foregoing, (A) Change in Control Good Reason shall cease to
exist for an event on the ninetieth (90th) day following the later of its
occurrence or the Executive’s knowledge thereof, unless the Executive has given
a Participating Company written notice thereof prior to such date, (B) a
Participating Company shall have thirty (30) days from receipt of such written
notice to remedy the facts and circumstances claimed to provide the basis for
the Executive’s Change in Control Good Reason and (C) the Executive shall be
deemed to have terminated employment for Change in Control Good Reason on the
thirtieth (30th) day following the Participating Company’s receipt of the
written notice described in clause (A) if the Participating Company fails to
remedy such circumstances by such thirtieth (30th) day. Unless an Executive
becomes Disabled, an Executive’s right to terminate employment for a Change in
Control Good Reason shall not be affected by the Executive’s incapacity due to
physical or mental illness. An Executive’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any circumstance
constituting a Change in Control Good Reason herein.

 

  (k) “Change in Control Severance Benefits” mean the severance benefits as
provided in Section 4.1(b).

 

  (l) “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated thereunder.

 

  (m) “Committee” means the Compensation and Leadership Development Committee of
the Board, or another committee of the Board appointed by the Board to
administer this Plan.

 

5



--------------------------------------------------------------------------------

  (n) “Company” means Reynolds American Inc., a North Carolina corporation, and
any successor thereto as provided in Article 7.

 

  (o) “Disability” or “Disabled” shall have the meaning ascribed to such term in
the Company’s governing long-term disability plan, or if no such plan exists, at
the discretion of the Board.

 

  (p) “Effective Date” means December 1, 2012.

 

  (q) “Effective Date of Termination” means the date on which a Qualifying
Termination occurs, as provided in Section 3.1, which triggers the payment of
Severance Benefits, or such other date upon which the Executive’s employment
with a Participating Company terminates for reasons other than a Qualifying
Termination.

 

  (r) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

 

  (s) “Excise Tax” means, collectively, (i) the tax imposed by Section 4999 of
the Code by reason of being “contingent on a change in ownership or control” of
the Company, within the meaning of Section 280G of the Code, or (ii) any similar
tax imposed by state or local law, or (iii) any interest or penalties with
respect to any excise tax described in clause (i) or (ii).

 

  (t) “Executive” means a Tier I, Tier II or Tier III Executive who is initially
hired or rehired by a Participating Company on or after January 1, 2007, or who
was hired before that date and is not a party to an effective agreement with a
Participating Company providing for severance benefits.

 

  (u) “General Release” has the meaning set forth in Section 3.4.

 

  (v) “General Severance Benefits” mean the severance benefits as provided in
Section 4.2(b).

 

  (w)

“General Good Reason” means a reduction by a Participating Company in excess of
twenty percent (20%) of the aggregate value of (i) the Executive’s Base Salary
and target annual bonus opportunity (as in effect on the date of such reduction)
and (ii) the target annual long-term incentive opportunity provided to the
Executive (as in effect on the date of such reduction), except for
across-the-board reductions generally applicable to all Executives.
Notwithstanding the foregoing, (A) General Good Reason shall cease to exist for
an event on the ninetieth (90th) day following the later of its occurrence or
the Executive’s knowledge thereof, unless the Executive has given a
Participating Company written notice thereof prior to such date, (B) a
Participating Company shall have thirty (30) days from receipt of such written
notice to remedy the facts and circumstances claimed to provide the basis for
the Executive’s General Good Reason and (C) the Executive shall be deemed to
have terminated employment for General Good Reason on the thirtieth (30th) day
following the Participating Company’s receipt of the written notice described in
clause (A) if the Participating Company fails to remedy such circumstances by
such thirtieth (30th) day. Unless the Executive becomes Disabled, the
Executive’s right to terminate employment for a General Good Reason

 

6



--------------------------------------------------------------------------------

  shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any circumstance constituting a General
Good Reason herein.

 

  (x) “Governance Agreement” has the meaning set forth in Section 2(i).

 

  (y) “Gross-Up Payment” has the meaning set forth in Section 5.1.

 

  (z) “Incumbent Board” has the meaning set forth in Section 2(i).

 

  (aa) “Non-Competition Agreement” has the meaning set forth in Section 3.4.

 

  (bb) “Notice of Termination” means a written notice provided by a
Participating Company or the Executive indicating that the Executive’s
employment is being terminated. In the event the Executive provides such notice,
the Notice of Termination shall indicate the specific termination provision in
this Plan relied upon and, if the Executive’s employment is being terminated by
the Executive pursuant to Section 3.1(a) or 3.1(c), the Notice of Termination
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for the Executive’s termination of the Executive’s employment
under the provision so indicated.

 

  (cc) “Other Severance Arrangement” has the meaning set forth in Section 9.2.

 

  (dd) “Participating Company” or “Participating Companies” means the Company
and/or any other entity that adopts this Plan in accordance with the provisions
of Section 9.3. “Participating Company” includes any successor(s) to a
Participating Company, whether by merger, consolidation or otherwise. All
Participating Companies are listed on Appendix A.

 

  (ee) “Payment” has the meaning set forth in Section 5.1.

 

  (ff)

“Payment Date” means the last day of the month after the sixtieth
(60th) calendar day following the date of the Executive’s Qualifying
Termination.

 

  (gg) “Person” shall have the meaning ascribed to such term in Section 14(d) of
the Exchange Act.

 

  (hh) “Plan” means this Reynolds American Inc. Executive Severance Plan.

 

  (ii) “Qualifying Termination” means any of the events described in
Section 3.1, the occurrence of which triggers the payment of Severance Benefits.

 

  (jj) “RJR” means R.J. Reynolds Tobacco Holdings, Inc.

 

  (kk) “Separation from Service” has the meaning set forth in Section 3.1.

 

  (ll) “Severance Benefits” means the payout of Change in Control Severance
Benefits or General Severance Benefits as provided in Article 4.

 

  (mm) “Subsidiary” means any corporation or other entity in which the Company
has a significant equity or other interest as determined by the Committee.

 

7



--------------------------------------------------------------------------------

  (nn) “Subsidized COBRA Period” has the meaning set forth in
Section 4.1(b)(vi).

 

  (oo) “Tier I Executive” means the Chief Executive Officer of the Company.

 

  (pp) “Tier II Executive” means an individual employed by a Participating
Company at job level eleven (11) through fourteen (14), inclusive (within the
meaning of the Company’s payroll structure).

 

  (qq) “Tier III Executive” means an individual employed by a Participating
Company at job level ten (10) (within the meaning of the Company’s payroll
structure).

 

Article 3. Severance Eligibility/Conditions

3.1 Qualifying Termination. The Participating Company shall pay Severance
Benefits to the Executive, as such benefits are described under Article 4, upon
the occurrence of any one or more of the following events (a “Qualifying
Termination”):

 

  (a) Within twenty-four (24) calendar months following a Change in Control, the
Executive incurs a Separation from Service other than:

 

  (i) By a Participating Company for Cause; or

 

  (ii) By reason of death or Disability; or

 

  (iii) By the Executive without Change in Control Good Reason.

 

  (b) Within twelve (12) calendar months prior to a Change in Control, the
Executive incurs a Separation from Service by a Participating Company without
Cause if such Separation from Service occurs at the request of any party
involved in the Change in Control transaction; in such event, the date of the
Qualifying Termination shall be deemed to be the date of the Change in Control.

 

  (c) At any time other than as described in Section 3.1(a) or 3.1(b), the
Executive incurs a Separation from Service other than:

 

  (i) By a Participating Company for Cause; or

 

  (ii) By reason of death or Disability; or

 

  (iii) By the Executive without General Good Reason.

A “Separation from Service” shall be deemed to have occurred on the date on
which the level of bona fide services reasonably anticipated to be performed by
the Executive is forty-five percent (45%) or less of the average level of bona
fide services performed by such Executive during the immediately preceding
thirty-six (36) month period (or the full period of services if the Executive
has been providing services for less than thirty-six (36) months).

3.2 Specified Employees. Notwithstanding anything in this Plan to the contrary,
in the event that the Executive is deemed to be a “specified employee” on the
date of the Qualifying Termination, determined pursuant to identification
methodology adopted by the Company in compliance with Code Section 409A, and if
any portion of the payments or benefits to be received by

 

8



--------------------------------------------------------------------------------

the Executive upon separation from service would constitute a “deferral of
compensation” subject to Code Section 409A, then to the extent necessary to
comply with Code Section 409A, amounts that would otherwise be payable pursuant
to this Plan during the six (6) month period immediately following the date of
the Executive’s Qualifying Termination and benefits that would otherwise be
provided pursuant to this Plan during the six (6) month period immediately
following the date of the Executive’s Qualifying Termination will instead be
paid or made available on the earlier of (i) within ten (10) days following the
first business day of the seventh month after the date of the Executive’s
Qualifying Termination, provided that the Executive shall not have the right to
designate the payment date or (ii) the Executive’s death.

3.3 No Severance Benefits. The Executive shall not be entitled to receive
Severance Benefits if the Executive’s employment with a Participating Company
ends for reasons other than a Qualifying Termination.

3.4 General Release and Non-Competition Agreement. As a condition to receiving
Severance Benefits under Article 4, prior to the 60th day following the date of
the Executive’s Qualifying Termination, the Executive shall be obligated to
execute (i) a general release of claims in favor of the Company, its current and
former subsidiaries, affiliates and shareholders, and the current and former
directors, officers, employees, and agents thereof in the form prescribed by the
Company (a “General Release”), and any period for revocation will have expired
and (ii) a Non-Competition, Non-Disclosure of Confidential Information and
Commitment to Provide Assistance Agreement in the form prescribed by the Company
(a “Non-Competition Agreement”) and, at the Company’s option, with respect to an
Executive who has previously executed a Non-Competition Agreement, a written
affirmation of the Executive’s obligations thereunder.

3.5 No Duplication of Severance Benefits.

 

  (a) If the Executive becomes entitled to Change in Control Severance Benefits,
the Severance Benefits provided for under Section 4.1 shall be in lieu of the
benefits provided to the Executive under Section 4.2. Similarly, if the
Executive becomes entitled to General Severance Benefits, the Severance Benefits
provided under Section 4.2 shall be in lieu of the benefits provided to the
Executive under Section 4.1.

 

  (b) Notwithstanding anything in this Section 3.5 to the contrary, if the
Executive incurs a Qualifying Termination described in Section 3.1(b), the
Executive will be entitled to the Change in Control Severance Benefits provided
for under Section 4.1, in lieu of the General Severance Benefits provided under
Section 4.2.

3.6 Notice of Termination. Any termination of the Executive’s employment by a
Participating Company or by the Executive shall be communicated by Notice of
Termination to the other party. In the event an Executive provides written
notice to the Participating Company of an alleged Change in Control Good Reason
or General Good Reason and subsequently is deemed to have terminated his/her
employment pursuant to Section 2(j) or 2(w), as applicable, then such notice
shall constitute a Notice of Termination.

3.7 Disability. Notwithstanding any provision of the Plan to the contrary, if an
Executive becomes Disabled after the date of the Executive’s Qualifying
Termination, such Executive shall not be entitled to benefits under any
short-term or long-term disability plan of a Participating Company.

 

9



--------------------------------------------------------------------------------

Article 4. Severance Benefits

4.1 Change in Control Severance Benefits.

 

  (a) Subject to Section 3.4, the Participating Company shall pay the Executive
Change in Control Severance Benefits, as described in Section 4.1(b), if the
Executive receives or delivers a Notice of Termination of a Qualifying
Termination of the Executive’s employment pursuant to Section 3.1(a) or 3.1(b).

 

  (b) The Change in Control Severance Benefits to be provided to the Executive
pursuant to Section 4.1(a) shall be the following:

 

  (i) An amount equal to the Executive’s unpaid Base Salary, unreimbursed
business expenses, and all other items earned by and owed to the Executive
through and including the date of the Qualifying Termination shall be paid in
cash to the Executive in a single lump sum on the Payment Date. Such payment
shall constitute full satisfaction for these amounts owed to the Executive.

 

  (ii) An amount equal to the unpaid, accrued vacation pay owed to the Executive
through and including the date of the Qualifying Termination shall be made in
cash to the Executive in a single lump sum on the Payment Date. Such payment
shall constitute full satisfaction for these amounts owed to the Executive and
in no event shall the Executive accrue additional vacation time after the date
of the Executive’s Qualifying Termination.

 

  (iii) Any amount payable to the Executive under the annual bonus plan then in
effect in respect of the most recently completed fiscal year, to the extent not
theretofore paid, shall be paid in cash to the Executive in a single lump sum at
the applicable time provided in the annual bonus plan then in effect. Such
payment shall constitute full satisfaction for this amount owed to the
Executive.

 

  (iv)

An amount equal to: (A) three (3) for Tier I Executives, (B) two (2) for Tier II
Executives or (C) one and one-half (1 1/2) for Tier III Executives times the sum
of: (1) the Executive’s annual rate of Base Salary in effect upon the date of
the Qualifying Termination or, if greater, by the Executive’s annual rate of
Base Salary in effect immediately prior to the occurrence of the Change in
Control plus (2) the Executive’s then current target bonus opportunity
established under the annual bonus plan in effect for the bonus plan year in
which the date of the Executive’s Qualifying Termination occurs or, if greater,
the Executive’s target bonus opportunity in effect prior to the occurrence of
the Change in Control. The Participating Company shall pay such amount in cash
to the Executive in a single lump sum on the Payment Date.

 

  (v)

An amount equal to the annual bonus the Executive would have earned under the
annual bonus plan for the plan year in which the Qualifying Termination occurs,
determined based on the actual performance achieved under such annual bonus plan
for such plan year and adjusted on a pro rata basis based on the number of
months the Executive was actually employed during such plan year (full credit is
given for partial months of employment), shall be paid in cash to the Executive
in a single lump sum at the applicable time provided in the annual

 

10



--------------------------------------------------------------------------------

  bonus plan then in effect. Such payment shall constitute full satisfaction for
this amount owed to the Executive.

 

  (vi) The Company shall provide, at the same cost structure as applicable to
active employees, COBRA continuation coverage for the Executive (and the
Executive’s eligible dependents) under the Company’s medical benefit plan for a
period of up to six (6) months from the date of the Qualifying Termination (the
“Subsidized COBRA Period”). The Subsidized COBRA Period will be included in the
Executive’s COBRA continuation coverage period. If the Executive chooses to
continue COBRA continuation coverage after the Subsidized COBRA Period, the
Executive will be responsible for the entire premium payment for the remainder
of the Executive’s COBRA continuation coverage period (in most cases an
additional twelve (12) months).

 

  (vii) If the Executive actively participates in any of the Company’s
voluntary, employee pay-all plans or programs on the date of the Executive’s
Qualifying Termination, the Executive may continue to participate in such plan
or program after the date of the Qualifying Termination if such continued
participation is permitted by the third-party provider pursuant to the terms and
conditions set forth therein.

 

  (c) Notwithstanding  the  foregoing,  if  the  Qualifying  Termination 
giving  rise  to  the  payment  of  Change  in  Control  Severance Benefits
under this Section 4.1 is due to a Change in Control Good Reason as defined in
Section 2(j)(iii), then the Executive’s  Base  Salary  and  target  bonus 
opportunity  in  effect  immediately  prior to the occurrence  of such  Change
in Control  Good  Reason  shall be  used  for  purposes  of calculating any
amounts to be paid based thereupon under Section 4.1(b).

4.2 General Severance Benefits.

 

  (a) Subject to Section 3.4, the Participating Company shall pay the Executive
General Severance Benefits, as described in Section 4.2(b), if the Executive
receives or delivers a Notice of Termination of a Qualifying Termination of the
Executive’s employment pursuant to Section 3.1(c).

 

  (b) The General Severance Benefits to be provided to the Executive pursuant to
Section 4.2(a) shall be the following:

 

  (i) An amount equal to the Executive’s unpaid Base Salary, unreimbursed
business expenses, and all other items earned by and owed to the Executive
through and including the date of the Qualifying Termination shall be paid in
cash to the Executive in a single lump sum on the Payment Date. Such payment
shall constitute full satisfaction for these amounts owed to the Executive.

 

  (ii) An amount equal to the unpaid, accrued vacation pay owed to the Executive
through and including the date of the Qualifying Termination shall be paid in
cash to the Executive in a single lump sum on the Payment Date. Such payment
shall constitute full satisfaction for these amounts owed to the Executive and
in no event shall the Executive accrue additional vacation time after the date
of the Executive’s Qualifying Termination.

 

11



--------------------------------------------------------------------------------

  (iii) Any amount payable to the Executive under the annual bonus plan then in
effect in respect of the most recently completed fiscal year, to the extent not
theretofore paid shall be paid in cash to the Executive in a single lump sum at
the applicable time provided in the annual bonus plan then in effect. Such
payment shall constitute full satisfaction for this amount owed to the
Executive.

 

  (iv)

An amount equal to: (A) two and one-half (2 1/2) for Tier I Executives or
(B) one and one-half (1 1/2) for Tier II and III Executives, times the sum of:
(1) the Executive’s annual rate of Base Salary in effect upon the date of the
Qualifying Termination plus (2) the Executive’s then current target bonus
opportunity established under the annual bonus plan in effect for the bonus plan
year in which the date of the Executive’s Qualifying Termination occurs. The
Participating Company shall pay such amount in cash to the Executive in a single
lump sum on the Payment Date.

 

  (v) An amount equal to the annual bonus the Executive would have earned under
the annual bonus plan for the plan year in which the Qualifying Termination
occurs, determined based on the actual performance achieved under such annual
bonus plan for such plan year and adjusted on a pro rata basis based on the
number of months the Executive was actually employed during such plan year (full
credit is given for partial months of employment), shall be paid in cash to the
Executive in a single lump sum at the applicable time provided in the annual
bonus plan then in effect. Such payment shall constitute full satisfaction for
this amount owed to the Executive.

 

  (vi) The Company shall provide, at the same cost structure as applicable to
active employees, COBRA continuation coverage for the Executive (and the
Executive’s eligible dependents) under the Company’s medical benefit plan during
the Subsidized COBRA Period. The Subsidized COBRA Period will be included in the
Executive’s COBRA continuation coverage period. If the Executive chooses to
continue COBRA continuation coverage after the Subsidized COBRA Period, the
Executive will be responsible for the entire premium payment for the remainder
of the Executive’s COBRA continuation coverage period (in most cases an
additional twelve (12) months).

 

  (vii) If the Executive actively participates in any of the Company’s
voluntary, employee pay-all plans or programs on the date of the Executive’s
Qualifying Termination, the Executive may continue to participate in such plan
or program after the date of the Qualifying Termination if such continued
participation is permitted by the third-party provider pursuant to the terms and
conditions set forth therein.

 

  (c) Notwithstanding the foregoing, if the Qualifying Termination giving rise
to the payment of General Severance Benefits under this Section 4.2 is due to a
General Good Reason as defined in Section 2(w), then the Executive’s Base Salary
and target bonus opportunity in effect immediately prior to the occurrence of
such General Good Reason shall be used for purposes of calculating any amounts
to be paid based thereupon under Section 4.2(b).

 

12



--------------------------------------------------------------------------------

Article 5. Excise Taxes

5.1 Applicable Provisions if Excise Tax Applies.

 

  (a) Anything in the Plan to the contrary notwithstanding, if it is determined
(as hereafter provided) that any payment or distribution by or on behalf of a
Participating Company to or for the benefit of a Tier I or Tier II Executive who
was eligible to participate in the Plan as a Tier I or Tier II Executive as of
the close of business on January 31, 2009, whether paid or payable or
distributed or distributable pursuant to the terms of the Plan or otherwise
pursuant to or by reason of any other agreement, policy, plan, program or
arrangement, including without limitation any stock option, stock appreciation
right or similar right, or the lapse or termination of any restriction on or the
vesting or exercisability of any of the foregoing (in the aggregate, the
“Payment”), would be subject to the Excise Tax, the Participating Company shall
pay an additional amount (the “Gross-Up Payment”) such that, after payment by
the Tier I or Tier II Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax imposed
upon the Gross-Up Payment, the Tier I or Tier II Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payment; provided,
however, that the Participating Company shall only be required to pay the
Gross-Up Payment if the Tier I or Tier II Executive receives total “Parachute
Payments” within the meaning of Section 280G of the Code (without consideration
of the Gross-Up Payment) that exceed one hundred and ten percent (110%) of the
amount that the Tier I and Tier II Executive would be entitled to receive
without being subject to the Excise Tax. Subject to Section 3.2, such Gross-Up
Payment shall be made no later than December 31 of the year following the year
in which the Tier I or Tier II Executive incurs the Excise Tax. Subject to
Section 3.2, any expenses, including interest and penalties assessed on the
Excise Tax described in this Section 5.1 resulting from the Company’s actions,
incurred by a Tier I or Tier II Executive shall be reimbursed promptly after the
Tier I or Tier II Executive submits evidence of the incurrence of such expenses,
which reimbursement in no event will  be  later  than  December 31  of  the 
year  following  the  year  in  which  the  Tier I  or  Tier II  Executive 
incurs  the expense, provided that in no event will the amount of expenses
eligible for reimbursement in one year affect the amount of expenses to be
reimbursed, or in-kind benefits to be provided, in any other taxable year.

 

  (b) In the event that an Executive is not entitled to receive a Gross-Up
Payment under Section 5.1(a), the Executive shall be entitled to receive the
Payment to which the Executive is otherwise entitled to, unless reducing such
Payment would result in an increase in the after-tax benefit to the Executive
(taking into account any Excise Tax, and any applicable federal, state and local
income taxes). If reducing such Payment would result in an increase in the
after-tax benefit to the Executive, then the Payment shall be reduced to the
minimum extent necessary so that no portion of any such Payment is subject to
the Excise Tax. The fact that an Executive’s right to a Payment may be reduced
by reason of the limitations contained in this Section 5.1(b) shall not of
itself limit or otherwise affect any other rights of the Executive other than
under the Plan. In the event that a Payment intended to be provided under the
Plan is required to be reduced pursuant to this Section 5.1(b), the payment
required by Section 4.1(b)(iv) will be so reduced.

 

13



--------------------------------------------------------------------------------

  (c) All determinations required to be made under this Section 5.1, including
whether an Excise Tax is payable by an Executive and the amount of such Excise
Tax, shall be made by the Accounting Firm. The Participating Company shall
direct the Accounting Firm to submit its determination and detailed supporting
calculations to the relevant Participating Company and the Executive within
fifteen (15) calendar days after the date of the Executive’s termination, if
applicable, and any other such time or times as may be requested by such
Participating Company or the Executive. If the Accounting Firm determines that
no Excise Tax is payable by the Executive, it shall, at the same time as it
makes such determination, furnish the Executive with an opinion that the
Executive has substantial authority not to report any Excise Tax on the
Executive’s federal, state, local income or other tax return.

 

  (d) The Participating Company and the Executive shall each provide the
Accounting Firm access to and copies of any books, records and documents in the
possession of the Participating Company or the Executive, as the case may be,
reasonably requested by the Accounting Firm, and otherwise cooperate with the
Accounting Firm in connection with the preparation and issuance of the
determination contemplated by Section 5.1(c). Any reasonable determination by
the Accounting Firm of the type contemplated by Section 5.1(c) (and supported by
the calculations done by the Accounting Firm) shall be binding upon such
Participating Company and the Executive, subject to final determination by the
Internal Revenue Service.

 

  (e) The federal, state and local income or other tax returns filed by the
Executive shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax, if any,
payable by the Executive. The Executive shall make proper payment of the amount
of any Excise Tax, and upon request, provide to the Participating Company true
and correct copies (with any amendments) of the Executive’s federal income tax
return as filed with the Internal Revenue Service and corresponding state and
local tax returns, if relevant, as filed with the applicable taxing authority,
and such other documents reasonably requested by the Participating Company,
evidencing such filing and payment.

 

  (f) The Participating Company will pay the fees and expenses of the Accounting
Firm for its services in connection with the determinations and calculations
contemplated by Section 5.1(c) and Section 5.1(e). If such fees and expenses are
initially paid by the Executive, the Participating Company shall reimburse the
Executive the full amount of such fees and expenses within ten (10) business
days after receipt from the Executive of reasonable evidence of payment;
provided, however, that any such reimbursements shall be made no later than
December 31 of the year following the year in which the Executive incurs the
fees and expenses. In no event will the amount of expenses eligible for
reimbursement in one year affect the amount of expenses to be reimbursed, or
in-kind benefits to be provided, in any other taxable year.

 

Article 6. Contractual Rights and Legal Remedies

6.1 Payment Obligations Absolute. Except as otherwise provided in Section 6.4
below, a Participating Company’s obligation to make the payments and the
arrangements provided for herein shall be absolute and unconditional, and shall
not be affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right which the Participating

 

14



--------------------------------------------------------------------------------

Company may have against the Executive or anyone else. All amounts payable by a
Participating Company hereunder shall be paid without notice or demand.

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Plan, and
the obtaining of any such other employment shall in no event effect any
reduction of a Participating Company’s obligations to make the payments and
arrangements required to be made under this Plan, except to the extent provided
in Section 4.1(b)(vi) or 4.2(b)(vi).

6.2 Contractual Rights to Benefits. This Plan establishes and vests in the
Executive a contractual right to the benefits to which he is entitled hereunder.
However, nothing herein contained shall require or be deemed to require, or
prohibit or be deemed to prohibit, a Participating Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.

6.3 Legal Fees and Expenses. A Participating Company shall pay all reasonable
legal fees, costs of litigation, prejudgment interest, and other expenses which
are incurred in good faith by an Executive as a result of the Participating
Company’s refusal to provide the Change in Control Severance Benefits to which
the Executive becomes entitled under this Plan, or as a result of the
Participating Company’s (or any third party’s) contesting the validity,
enforceability, or interpretation of the Plan with respect to the Change in
Control Severance Benefits, or as a result of any conflict between the parties
pertaining to the Change in Control Severance Benefits under this Plan;
provided, however, that if the court determines that an Executive’s claims were
arbitrary and capricious, the Participating Company shall have no obligation
hereunder and an Executive who claims to be entitled to Change in Control
Severance Benefits pursuant to Section 4.1 shall be obligated to return to the
Company any reimbursement made to the Executive by the Company pursuant to this
Section 6.3. If such fees and expenses are initially paid by the Executive,
subject to Section 3.2, the Participating Company shall reimburse the Executive
the full amount of such fees and expenses after receipt from the Executive of
reasonable evidence of payment; provided, however, that any such reimbursements
shall be made no later than December 31 of the year following the year in which
the Executive incurs the fees and expenses. In no event will the amount of
expenses eligible for reimbursement in one year affect the amount of expenses to
be reimbursed, or in-kind benefits to be provided, in any other taxable year.

6.4 Return of Severance Benefits. With respect to Change in Control Severance
Benefits or General Severance Benefits provided pursuant to Sections 4.1 or 4.2,
if at any time the Executive breaches any provision of (i) the General Release
or (ii) the Non-Competition Agreement (or, with respect to an Executive who has
previously executed a Non-Competition Agreement, the written affirmation of the
Executive’s obligations thereunder), each as executed by the Executive in
accordance with Section 3.4 of this Agreement, then in addition to all other
rights and remedies available to it in law or equity, the Participating Company
may cease to provide any further Severance Benefits under this Agreement, and
upon the Participating Company’s written demand, the Executive shall repay to
the Participating Company the Severance Benefits and any other amount previously
received under this Agreement. Any amount to be repaid pursuant to this
Section 6.4 shall be (A) determined by the Participating Company in its sole and
absolute discretion, (B) held by the Executive in constructive trust for the
benefit of the Participating Company and (C) paid by the Executive to the
Participating Company within ten (10) days of the Executive’s receipt of written
notice from the Participating Company. The Participating Company shall have the
right to offset such amount against any amounts otherwise owed to the Executive
by the Participating Company.

 

15



--------------------------------------------------------------------------------

Article 7. Successors

7.1 Successors to the Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of all or
substantially all of the business or assets of the Company by agreement, to
expressly assume and agree to perform this Plan in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. Regardless of whether such agreement is executed, this Plan
shall be binding upon any successor in accordance with the operation of law and
such successor shall be deemed “the Company” for purposes of this Plan.

7.2 Assignment by the Executive. This Plan shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive dies while any amount would still be payable to him hereunder had he
continued to live, all such amounts, unless otherwise provided herein or
otherwise prohibited by law, shall be paid in a single lump sum within ninety
(90) days following the date of the Executive’s death to the Executive’s
devisee, legatee, or other designee, or if there is no such designee, to the
Executive’s estate, provided that such devisee, legatee, other designee or
estate shall not have the right to designate the payment date.

 

Article 8. Plan Administration

8.1 The Committee. The Committee shall have control of and manage the operation
and administration of the Plan. It shall have the authority to make amendments
to the Plan. Except as otherwise provided in Section 2(h), the Committee shall
have the sole discretion to make decisions and take actions with respect to
questions arising in connection with the Plan, including but not limited to the
determination of questions of eligibility and participation, the amount, manner
and timing of benefits, the construction, interpretation and application of the
Plan and the application thereof to relevant facts, as determined by the
Committee. Any such decision or action of the Committee shall be final and
binding upon all Executives.

8.2 Administration Committee. The Committee, in its discretion, may delegate its
administrative duties and responsibilities to one or more Administration
Committees each consisting of three or more persons, who shall be appointed by
and serve at the pleasure of the Committee and one or more of whom may also be
members of such Committee. Vacancies in the Administration Committee shall be
filled by the Committee but the Administration Committee may act,
notwithstanding any vacancies, so long as there are at least two members of such
Committee. The members of an Administration Committee shall serve without
compensation for their services as such, but shall be reimbursed by the Company
for all necessary expenses incurred in the discharge of their duties.

8.3 Indemnification. The Company agrees to indemnify and to defend to the
fullest extent permitted by law any person serving on the Committee or as a
member of an Administration Committee (including any such persons who formerly
served on the Committee or as a member of an Administration Committee) and any
person to whom the Committee delegates its powers hereunder against all
liabilities, damages, costs and expenses (including attorneys’ fees and amounts
paid in settlement of any claims approved by the Company) occasioned by any act
or omission to act in connection with the Plan, unless such acts or omissions
were caused by willful misconduct or gross negligence.

 

16



--------------------------------------------------------------------------------

Article 9. Miscellaneous

9.1 Employment Status. This Plan is not, and nothing herein shall be deemed to
create, an employment contract between the Executive and a Participating
Company. The Executive acknowledges that the rights of a Participating Company
remain wholly intact to change or reduce at any time and from time to time his
compensation, title, responsibilities, location, and all other aspects of the
employment relationship, or to discharge him (subject to Section 3.1).

9.2 Entire Plan. This Plan contains the entire understanding of the
Participating Company and the Executive with respect to the subject matter
hereof. Notwithstanding anything to the contrary, if the Executive is entitled
to the payments provided for under this Plan in the event of the Executive’s
termination of employment and any other employment, retention, severance, or
similar agreement with a Participating Company or any Subsidiary to which the
Executive is a party or any severance pay plan or program of a Participating
Company or any Subsidiary in which the Executive is a participant (an “Other
Severance Arrangement”), except as provided in the following sentence, the
Executive will be entitled to severance benefits under either this Plan or the
Other Severance Arrangement, whichever provides for greater benefits, but will
not be entitled to benefits under both this Plan and the Other Severance
Arrangement. In the event an Executive who is employed by SFR Tobacco
International GmbH (“SFRTI”) is entitled to benefits under an Other Severance
Arrangement that SFRTI is legally required to provide, the Executive will be
entitled to benefits under both such Other Severance Arrangement and this Plan,
but benefits under this Plan will be offset by benefits under such Other
Severance Arrangement to the extent such offset will not result in income tax
inclusion under Code Section 409A(a)(1)(A).

9.3 Adoption Procedure for a Participating Company.

 

  (a) Any Subsidiary of the Company may become a Participating Company under the
Plan provided that by appropriate resolutions the board of directors or other
governing body of such Subsidiary, such Subsidiary agrees to become a
Participating Company under the Plan and also agrees to be bound by any other
terms and conditions which may be required by the Board or the Committee,
provided that such terms and conditions are not inconsistent with the purposes
of the Plan.

 

  (b) A Participating Company may withdraw from participation in the Plan,
subject to approval by the Committee, by providing written notice to the
Committee that withdrawal has been approved by the board of directors or other
governing body of the Participating Company. The Committee may at any time
remove a Participating Company from participation in the Plan by providing
written notice to the Participating Company that it has approved removal. The
Committee will act in accordance with this Section 9.3 pursuant to unanimous
written consent or by majority vote at a meeting.

9.4 Notices. All notices, requests, demands, and other communications hereunder
shall be sufficient if in writing and shall be deemed to have been duly given if
delivered by hand or if sent by registered or certified mail to the Executive at
the last address the Executive has filed in writing with the Participating
Company or, in the case of the Participating Company, at its principal offices.

 

17



--------------------------------------------------------------------------------

9.5 Includable Compensation. Change in Control Severance Benefits and General
Severance Benefits provided hereunder shall not be considered “includable
compensation” for purposes of determining the Executive’s benefits under any
other plan or program of a Participating Company unless otherwise provided by
such other plan or program.

9.6 Tax Withholding. A Participating Company shall withhold from any amounts
payable under this Plan all federal, state, city, or other taxes as legally
required to be withheld.

9.7 Internal Revenue Code Section 409A. To the extent applicable, it is intended
that this Plan comply with the provisions of Code Section 409A. This Plan shall
be administered in a manner consistent with this intent. References to Code
Section 409A shall include any proposed, temporary or final regulation, or any
other guidance, promulgated with respect to such section by the U.S. Department
of Treasury or the Internal Revenue Service. Each payment and each provision of
Severance Benefits pursuant to Article 4, and each provision of reimbursements
pursuant to Section 5.1 or Section 6.3, shall be considered a separate payment
and not one of a series of payments for purposes of Code Section 409A. In
addition, the Executive shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on the Executive in
connection with this Plan (including any taxes and penalties under Code
Section 409A), and neither the Company nor any of its affiliates shall have any
obligation to indemnify or otherwise hold the Executive harmless from any or all
of such taxes or penalties.

9.8 Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included. Further, the captions of
this Plan are not part of the provisions hereof and shall have no force and
effect.

Notwithstanding any other provisions of this Plan to the contrary, a
Participating Company shall have no obligation to make any payment to the
Executive hereunder to the extent, but only to the extent, that such payment is
prohibited by the terms of any final order of a federal or state court or
regulatory agency of competent jurisdiction; provided, however, that such an
order shall not affect, impair, or invalidate any provision of this Plan not
expressly subject to such order.

9.9 Modification. Provisions of this Plan may be modified or waived by the
Company without the Executive’s consent, except any change that reduces the
benefits of an Executive who is already receiving benefits shall require the
Executive’s consent; provided, however, that during the period beginning on the
date of the Change in Control and ending on the second anniversary of such
Change in Control, no provision of this Plan may be modified or waived unless
such modification or waiver is agreed to in writing and signed by the affected
Executives then covered by the Plan and by a member of the Committee, as
applicable, or by the respective parties’ legal representatives or successors;
provided further that any modification or waiver occurring during the twelve
(12) months immediately prior to the Change in Control shall be deemed null and
void unless such modification or waiver is agreed to in writing and signed by
the affected Executives then covered by the Plan and by a member of the
Committee, as applicable, or by the respective parties’ legal representatives or
successors. Modifications or waivers agreed to in writing may affect only those
Executives who have signed such modification or waiver.

9.10 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein shall include the feminine; the plural shall include
the singular and the singular shall include the plural.

 

18



--------------------------------------------------------------------------------

9.11 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of North Carolina shall be the controlling law in all matters
relating to this Plan, including the General Release and the Non-Competition
Agreement, without giving effect to principles of conflicts of laws.

IN WITNESS WHEREOF, the Company has executed this Plan on this 29th day of
November, 2012.

 

  ATTEST:   REYNOLDS AMERICAN INC.    

/s/ Lisa J. Caldwell

  By:   Lisa J. Caldwell     Executive Vice President – Chief Human Resources
Officer

 

19



--------------------------------------------------------------------------------

Appendix A

List of Participating Companies

Reynolds American Inc. (plan sponsor)

R. J. Reynolds Tobacco Company

R. J. Reynolds Global Products, Inc.

R. J. Reynolds Tobacco (CI), Co.

R. J. Reynolds Vapor Company

RAI International, Inc.

Santa Fe Natural Tobacco Company, Inc.*

American Snuff Company, LLC*

Reynolds Innovations Inc.

RAI Services Company

Niconovum, USA

SFR Tobacco International GmbH**

With respect to a Participating Company that has an Executive Department(*),
only individuals employed within that Executive Department will be considered to
be employed by the Participating Company for purposes of this Plan.

 

** With respect to SFR Tobacco International GmbH (“SFRTI”), only individuals
who satisfy the following requirements will be considered to be employed by the
Participating Company for purposes of the Plan:

 

  •  

Are transferred to employment by SFRTI immediately from employment by another
Participating Company while in a position as an Executive of such Participating
Company; and

 

  •  

Have entered into an agreement with such Participating Company that provides for
continuing participation in this Plan by the Executive following transfer of
employment to SFRTI.